Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of the invention of Group I, without traverse, filed 12-15-21 is acknowledged.

Claims 27-35 are pending.

Claims 27-34 are under examination.

Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-15-21.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, claim 27 and dependent claims thereof are drawn to a bispecific human Vγ9Vδ2 T cell receptor binding immunoglobulin molecule, wherein said immunoglobulin molecule activates human Vγ9Vδ2 T cells binds the Vδ2 chain of a Vγ9Vδ2 T cell receptor.

This claim, given its broadest reasonable interpretation consist with the teachings of the instant specification, is understood to read on all immunoglobulin molecules, i.e., antibodies, monoclonal antibodies, humanized antibodies, chimeric antibodies, human antibodies, single chain antibodies, heavy chain only antibodies, llama antibodies, single domain antibodies and nanobodies (e.g. VHH) as well as all immunoglobulin fragments such Fab, F(ab')2, Fv, scFv, Fd, dAb, and other antibody fragments or other constructs comprising CDRs that retain antigen-binding function, insofar as said immunoglobulin molecule activates human Vγ9Vδ2 T cells and binds the Vδ2 chain of a Vγ9Vδ2 T cell receptor.

At page 20, 2nd paragraph the specification teaches: 

“2 Llama glamas were immunized four times each with 1x108 human donor-derived Vγ9Vδ2 T cells in sterile PBS over a period of six weeks.  Phage libraries were constructed from extracted RNA isolated from llama PBMCs as described (Roovers R C et al. Cancer Immunol Immunother. 2007; 56:303-17) and ligated into phagemid vector pUR8100. Vγ9Vδ2 T cell 

Using this library screening process 20 VHHs were selected and sequenced as described at page 11, 1st and 2nd paragraphs and as shown in Tables 1-3.  Among the VHHs listed in Table 2, 10 species activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor, 5D3, 6E3, 6H4, 6C1, 6H3, 6G3, 5C8, 5F5, 6A1, and 6E4.

However, the teachings of the instant specification are insufficient to establish possession of the breadth of bispecific human Vγ9Vδ2 T cell receptor binding immunoglobulin molecule, wherein said immunoglobulin molecule activates human Vγ9Vδ2 T cells binds the Vδ2 chain of a Vγ9Vδ2 T cell receptor encompassed by the instant claims consistent with the written description requirement of 35 U.S.C. § 112, 1st paragraph.

As a first matter, the skilled artisan would not recognize how the disclosure of 10 llama glama VHH single domain antibodies capable of binding the Vδ2 chain of a Vγ9Vδ2 T cell receptor and activating human Vγ9Vδ2 T cells could be said to demonstrate possession of representative members of the genus of all immunoglobulin molecules, i.e., possession of representative members of all antibodies, monoclonal antibodies, humanized antibodies, chimeric antibodies, human antibodies, single chain antibodies, heavy chain only antibodies, llama antibodies, single domain antibodies and nanobodies (e.g. VHH) as well as all immunoglobulin fragments such Fab, F(ab')2, Fv, scFv, Fd, dAb, and other antibody fragments or other constructs comprising CDRs that retain antigen-binding function, insofar as said immunoglobulin molecule activates human Vγ9Vδ2 T cells and binds the Vδ2 chain of a Vγ9Vδ2 T cell receptor.  

For example, the instant specification does not teach the skilled artisan what structural features are sufficient to represent the genus of conventional monoclonal, polyclonal, human or humanized  antibodies that bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor and activate human Vγ9Vδ2 T cells.

Moreover, focusing more narrowly on the embodiments wherein the immunoglobulin molecule is a single domain antibody, the instant specification does not seem to indicate the degree to which the 10 VHHs having the functional features recited in the instant claims represent the diversity or redundancy of the libraries from which they were selected, i.e., are these all the VHHs that could ever be obtained from the library, or just some fraction thereof?  Stated another way, just how representative are these 14 clones of the potential genus of all llama glama VHHs capable of binding to and activating human Vγ9Vδ2 T cells?

It appears from merely gazing at the CDR sequences in the attached alignment that the cloned activating antibodies can be broken into separate groups based on the similarity of their CDR3 regions:

SEQ ID NO:
Group characteristics
53-57
CDR3 is 17 amino acids w/ sig homology; no Cys in CDRs 1-3
52, 59, 61, 62
Various length CDRs w/ no substantial homology one to the other; no Cys in CDRs 1-3
66
CDR3 is 18 amino acids; single Cys in CDR1, CDR2 and CDR3


Notably, the presence or absence of cysteine residues in the CDRs would be recognized by the skilled artisan as a feature of llama VHHs that plays a critical roles in CDR structure and, in turn, cognate antigen binding (see, e.g., Muyldermans et al., Annu. Rev. Biochem. 2013. 82:775–97 (cited on an IDS), at page 780-81 bridging paragraph).

Considering the role of the CDR regions more deeply, it is evident from the knowledge in the art that the CDR1, CDR2 and CDR3 regions are each potentially capable of contributing to the 

To illustrate this point, consider Saerens et al. (J Mol Biol. 2005 Sep 23;352(3):597-607, cited on an IDS) which teaches that even though the CDR3 regions of domain antibodies often provide the majority of contacts in dAb-antigen crystal structures, all three CDRs must be accounted for to fully recapitulate antigen binding (see page 602-603 “importance to graft all three CDR loops").  The general importance of the CDR3 loop to VHH binding is also echoed by the teachings of Muyldermans et al., Reviews in Molecular Biotechnology 74 (2001), 277-302, cited on an IDS, see especially page 295, right col.– page 296, left col.).

That said, in some instances hypervariable regions other than CDR3 can be the largest contributor(s) to antigen binding.  For example, as described by Zabetakis et al. (PLoS ONE 8(10): e77678, cited on an IDS), while all three CDRs of a certain single domain antibody were required to create a functional antigen binding site, CDR2 played the most critical role (see page 5, left col., last full paragraph and page 6, left col., 1st paragraph).  

Given the above, it would not have been evident to the skilled artisan precisely which CDR residues are structurally essential to human Vγ9Vδ2 T cell binding and/or activation versus those that are tolerant to change, and to what degree, i.e., conservative or radical.  
In the absence of such knowledge the skilled artisan can only speculate as to which structural features of the disclosed variants represent unique solutions to creating a human Vγ9Vδ2 T cell binding site wherein certain CDR amino acid residue(s) depend on certain interaction(s) with other CDR residues, said residues cooperating to give rise to a human Vγ9Vδ2 T cell binding site.  In the presence of such uncertainty the skilled artisan is left to merely hypothesize as to the flexibility of any particular residue and the skilled artisan cannot predictably extrapolate from the disclosure of the instant specification to the breadth of antibodies encompassed by such claims.

The teachings of the instant specification described above do not establish that the various species displayed in the attached alignment are representative of the genus of all human Vγ9Vδ2 T cell binding immunoglobulin molecules, much less the universe of all monoclonal antibodies, any animal immunized with any human Vγ9Vδ2 T cell or any Vγ9Vδ2 TCR protein fragment / fusion protein, or isolated via any in vitro / in silico method including, e.g., any library-based phage selection or ribosomal display, any molecular modeling effort etc., insofar as said immunoglobulin molecules activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor.

The number of human Vγ9Vδ2 T cell binding and activating immunoglobulin molecules encompassed by the instant claims may be vast or it may be relatively low; regardless, what is certain is that the number of molecules that would need to be screened to determine if one has obtained species representative of the potential diversity encompassed by the instant claims is vast.

While VHHs are structurally distinct from “conventional,” four chain antibodies, many principals of adaptive immunity are shared1, and thus the knowledge in the art of conventional antibodies is also relevant to the claimed molecules. 

For example, to illustrate the uncertain scope of the genera of molecules encompassed by the instant claims, consider the teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 37-47, cited on an IDS) which describes how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly 

The principals laid out in Harlow are further illustrated in the teachings of Edwards et al. (J. Mol. Biol. (2003) 334, 103–118, cited on an IDS) which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document).  Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section).  Moreover, the teachings of Mach 7,728,114, cited on an IDS, at Example 1 provide an example of the diversity of immunization protocols.

Like Edwards, Lloyd shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009, e.g., at page 161-62 bridging paragraph and in Table 1, cited on an IDS).

Furthermore, as mentioned above, while any number of CDR1, CDR2 and CDR3 residues are expected, a priori, to contribute to human Vγ9Vδ2 T cell receptor binding, the instant specification does not establish, for any of the 10 activating VHHs which bind the Vδ2 chain of human Vγ9Vδ2 T cells which particular CDR1, CDR2 and/or CDR3 residues are structurally essential to human Vγ9Vδ2 T cell receptor binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

To illustrate this point, consider Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28, cited on an IDS) which teaches “[t]he specificity and affinity of an antibody for its cognate antigen is determined by the sequence and structure of the variable fragment (Fv): a heterodimer consisting of the N-terminal domains of the heavy and light chains.  Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding.  Aside from the CDRs, the Fv also contains more highly 

Vajdos goes on to teach that "[b]y analyzing panels of point mutants, a detailed map of the
binding energetics can be obtained, but the process can be very laborious because individual
mutant proteins must be made and analyzed separately. In particular, a comprehensive analysis
of an antigen binding site would ideally encompass all CDR residues, and this would require the
analysis of dozens or even hundreds of point mutants." (see page 416, right column, first
paragraph). Vajdos solution to this dilemma was to make use of a shotgun scanning mutagenesis
which "uses phage displayed libraries of protein mutants constructed using degenerate codons
with restricted diversity." While this method of making libraries of mutants representative of the
potential antigen binding CDR residues was an improvement over previous strategies as taught
by Vajdos, it nonetheless required extensive experimentation to comprehensively scan the
potential CDR sequence space (see page 416, right column, 2nd paragraph and pages 425-427,
Materials and Methods.)

Furthermore, even after performing this comprehensive scanning mutagenesis of all CDR
residues from the particular anti-ErB2 antibody under study, Vajdos would still not have been
able to say which CDR residues were actually involved in antigen binding, and which were
involved in stabilizing the secondary and tertiary structure of the CDRs within the context of the
heavy and light chains as a whole, without the structure of the unbound antigen-binding site of
the antibody to aid in their analysis (see, in particular, Discussion, pages 422-425).

Rather, Vajdos needed to perform not only a comprehensive shotgun scanning mutagenesis of all
CDR residues of the antibody under study, but also needed a structure of the unbound antigen binding site in hand to gain a sufficient understanding of the contribution of each CDR to
antigen-binding to adequately predict which CDR residues can be changed, and to what extent,

Moreover, given an amino acid substitution that ablated binding, without the crystal structure in
hand, still further experimentation would have been required to determine the flexibility in this
particular residue, i.e., it's general tolerance or intolerance to change.

As yet another example to illustrate the sensitivity of some antibodies to changes in their CDR residues, especially CDR3 consider the teachings of Bedouelle et al. (FEBS J. 2006 Jan;273(1):34-46, cited on an IDS).  While Bedouelle did not comprehensively scan all the CDR residues of their antibody using a combination of alanine and homologous substitutions as shown in Vajdos, Bedouelle did examine the effects of alanine substitutions on each of the residues of the antibody heavy and light chain CDR3 regions and showed mutation of certain residues cause a >100 fold drop in binding affinity (see Table 1).  As described by Bedouelle, some of these loss of function mutations were hypothesized to have a direct effect on antigen binding while others were hypothesized to indirectly affect the conformation of the antigen binding site, thereby indirectly affecting antigen binding (see Discussion Section).  Thus, the teachings of Bedouelle provide further illustration of the unpredictability of making mutations within the CDR region of an antibody.

Notably, while the teachings of Vajdos and Bedouelle demonstrate the unpredictable effects of even single amino acid changes on antibody – antigen binding, there is an additional level of unpredictability in the art associated with making multiple changes in any given CDR(s).  In particular, even in those instances where one can show certain residues of a given CDR are generally tolerant of single amino acid changes, this does not necessarily mean a combination of single amino acid changes, even to the same residues shown to tolerate change when mutated in isolation, will be tolerated.  As an example consider Brown et al. (J Immunol. 1996 May 1;156(9):3285-91, cited on an IDS) which describes how the Vh CDR2 in a particular antibody was generally tolerant of single amino acid changes; however, the antibody lost binding upon the introduction of pairs of single amino changes in the same region (see, in particular Tables I and II and column bridging paragraph on page 3290).



Given the above the skilled artisan cannot predictably extrapolate from the disclosure of the instant specification to the breadth of human Vγ9Vδ2 T cell receptor binding immunoglobulin molecules that activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor encompassed by the instant claims.  

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).  Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of human Vγ9Vδ2 T cell receptor binding immunoglobulin molecules that activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor.

When the above is taken together it is evident that the teachings of the instant specification fail to provide sufficient direction or guidance to put the skilled artisan in possession of the claimed genus of human Vγ9Vδ2 T cell receptor binding immunoglobulin molecules that activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor.  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 

Applicant has not described the claimed invention sufficiently to show they had possession of the genus of human Vγ9Vδ2 T cell receptor binding immunoglobulin molecules that activate human Vγ9Vδ2 T cells and bind the Vδ2 chain of a Vγ9Vδ2 T cell receptor encompassed by the claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 such as the use of an immunoglobulin fold comprising CDRs that contributes the majority of antigen binding residues supported by framework domains that contribute to both antigen binding residues and residues critical for the proper positioning of the CDRs, the use of recombination to produce CDR3 loops of diverse structure and length, and the presence of affinity hypermutation; see, e.g., Muyldermans et al. (2013), ibid and at page 783 column bridging paragraph, cited herewith.